        Case 5:16-cv-06370-EJD Document 455 Filed 11/15/19 Page 1 of 4



 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 324823)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, 10th Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC.
 9

10

11                              UNITED STATES DISTRICT COURT

12
                               NORTHERN DISTRICT OF CALIFORNIA
13

14
                                                   Case No: 5:16-cv-06370-EJD-VKD
15 OPTRONIC TECHNOLOGIES, INC., d/b/a
   Orion Telescopes & Binoculars ®, a California   PLAINTIFF OPTRONIC
16 corporation,                                    TECHNOLOGIES, INC.’S OBJECTION
                                                   TO PROPOSED DEMONSTRATIVE RE
17                Plaintiff,                       DEFENDANTS’ REBUTTAL EXPERT
                                                   CELESTE SARAVIA, PH.D.
18         v.
                                                   Compl. Filed:         Nov. 1, 2016
19 NINGBO SUNNY ELECTRONIC CO., LTD.,              First Am. Compl.: Nov. 3, 2017
   SUNNY OPTICS, INC., MEADE
                                                   Final Pretrial Conf.: Oct. 10, 2019
20 INSTRUMENTS CORP., and DOES 1 - 25,             Trial Date:           Oct. 15, 2019
21                Defendant.

22

23

24

25

26

27

28

                                                             Case No. 5:16-cv-06370-EJD-VKD
     ORION’S OBJECTION TO DEMONSTRATIVE AND PLANNED TESTIMONY OF CELESTE SARAVIA, PH.D.
         Case 5:16-cv-06370-EJD Document 455 Filed 11/15/19 Page 2 of 4



 1          Plaintiff Optronic Technologies, Inc. d/b/a Orion Telescopes & Binoculars (“Orion”)

 2 respectfully submits this Objection pursuant to Federal Rules of Civil Procedure 26 and 37 to the

 3 demonstrative Defendants intend to use with their rebuttal expert, Celeste Saravia, Ph. D.

 4          Dr. Saravia is a rebuttal expert who declined to issue affirmative opinions on numerous

 5 topics, including Orion’s damages. Defendants’ proposed demonstrative,1 however, contains slides

 6 that seek to introduce affirmative theories that Dr. Saravia never disclosed. Orion objects to such

 7 slides and testimony and asks that Dr. Saravia be precluded from presenting them to the jury.

 8          A.      Slides 2, 3 and 10: Dr. Saravia’s New and Undisclosed Alternative Damages
                    Calculations
 9
            Slides 2, 3 and 10 all contend that “making reasonable adjustments dramatically lowers Dr.
10
     Zona’s damages.” In doing so, Defendants apparently seek to offer alternative calculations of
11
     Orion’s damages. Dr. Saravia should not be allowed to present such calculations because at her
12
     deposition, Dr. Saravia disclaimed having any such opinion:
13
                    Q. Do you have any opinion of your own as to the amount of
14                  damages attributable to the conduct at issue in this case?
15                  A. No, I have not put forward or been asked to put forward an
                    affirmative damages analysis.
16
                    Q. So you haven't attempted to calculate damages in this case?
17
                    A. I have not.
18
     (Saravia Dep. at 14:18-25.) Dr. Saravia further testified:
19
                    Q. Okay. Have you calculated what the overcharge is as a result of
20                  the conspiracy in this case?
21                  THE WITNESS: I have not offered an affirmative damages analysis
                    nor have I calculated an affirmative analysis of any alleged
22                  overcharge that may have occurred.
23                  Q. Okay. Do you have any opinion as to what the overcharge is in
                    this case?
24
                    THE WITNESS: Given that I have not calculated -- I haven't done
25                  the analysis, I'm offering no opinion about what the overcharge is in
                    this case.
26
     (Saravia Dep. at 61:12-62:2 (emphasis added).)
27
     1
      Defendants’ proposed demonstrative is attached as Exhibit 1 to the Declaration to Matthew
28
     Borden (“Borden Decl.”). Relevant portions of her deposition are attached as Exhibit 2.
                                             1               Case No. 5:16-cv-06370-EJD-VKD
     ORION’S OBJECTION TO DEMONSTRATIVE AND PLANNED TESTIMONY OF CELESTE SARAVIA, PH.D.
         Case 5:16-cv-06370-EJD Document 455 Filed 11/15/19 Page 3 of 4



 1          In their Opposition to Orion’s motion to preclude Dr. Saravia’s testimony (Dkt. No. 302),

 2 Defendants represented that a chart similar to Slide 10 was merely a “sensitivity test.” (Id. at 2

 3 [“Dr. Saravia’s informed decision to use 100 percent for the sensitivity test falls squarely into the

 4 purview of rebuttal testimony …”]; 3 [“Dr. Saravia is doing precisely what a rebuttal expert is

 5 supposed to do – test assumptions by running sensitivity and robustness tests in order to

 6 demonstrate how sensitive damages are to Dr. Zona’s unsupported assumptions”].) In allowing Dr.

 7 Saravia to testify, the Court relied on Defendants’ representation that her analysis was a “sensitivity

 8 test” as opposed to an alternative damages calculation. (Dkt. No. 314 at 11 [“It is appropriate for

 9 Dr. Saravia to use such a sensitivity test on Dr. Zona’s own model.”] (emphasis added).)

10          Defendants’ new damages numbers also contravene their successful motion to preclude

11 Plaintiff’s expert from updating or presenting supplemental damages figures, or even showing

12 those calculations to the jury. (ECF No. 344.) Dr. Saravia should be limited to her critique of Dr.

13 Zona’s methodology, which she contends is “sensitive” to input changes. Slides 2, 3, and 10

14 should either be eliminated or substantially modified to remove any reference to a resulting

15 damages number and to ensure that the jury understands Dr. Saravia is not presenting any theory or

16 alternative figures regarding the amount of damages Orion has incurred.

17          B.      Slide 10: Dr. Saravia’s New and Undisclosed Pass-Through Calculation
18          Slide 10 also presents a never-before-disclosed pass-through rate as part of her new

19 damages calculation. In opposing Orion’s motion to exclude Dr. Saravia’s testimony, however,

20 Defendants represented that “Dr. Saravia does not put forward an affirmative pass-through

21 rate.” (Dkt. No. 302 at 2 (emphasis added).) Dr. Saravia also testified that she had not calculated

22 a pass-through rate. (Saravia Dep. at 72:24-73:5 [“I have not done an affirmative pass-through

23 analysis so I am not saying what the correct pass-through rate is. …”] (emphasis added).)

24          Accordingly, as with her new damages figures, this pass-through rate also cannot be

25 presented to the jury.

26          C.      Slide 10: Dr. Saravia’s New and Undisclosed Post-2016 Damages Analysis

27          Slide 10 also seeks to offer new damages numbers calculated through August 2019. Doing

28 separate calculations for different years is not part of a sensitivity analysis. These figures also were

                                             2               Case No. 5:16-cv-06370-EJD-VKD
     ORION’S OBJECTION TO DEMONSTRATIVE AND PLANNED TESTIMONY OF CELESTE SARAVIA, PH.D.
         Case 5:16-cv-06370-EJD Document 455 Filed 11/15/19 Page 4 of 4



 1 not disclosed in accordance with Rule 26 nor supplemented as part of Dr. Saravia’s updating of her

 2 rebuttal report.

 3          Moreover, at her deposition, Dr. Saravia disclaimed having any opinion about post-2016

 4 damages:

 5                    Q. Okay. Is there anywhere in your report in which you've offered a
                      damages number that's based on circumstances in which the Sunny-
 6                    Synta conspiracy or the effects thereof continue to the present?
 7                    A. No.
 8 (Saravia Dep. at 172:7-12.)

 9          For this separate reason, the column on Slide 10 entitled “Damages through Aug 2019”

10 should not be presented to the jury. Additionally, just as the Court held on Defendants’ motion to

11 exclude Plaintiff’s supplemental damages table, Dr. Saravia should not be allowed to testify orally

12 to such damages amounts.

13          D.        Slide 4: The Brand New Candy Bar Hypothetical
14          Slide 4 appears to contain an analysis of a hypothetical candy bar cartel. Dr. Saravia did

15 not do such an analysis in her report (or offer such a chart). Change in all things may be sweet, but

16 under Rules 26 and 37, undisclosed opinions are not permitted to be offered at trial.

17

18 Dated: November 15, 2019                               Respectfully Submitted,

19                                                       BRAUNHAGEY & BORDEN LLP

20
                                                         By:     /s/ Matthew Borden
21                                                               Matthew Borden
22
                                                         Attorneys for Plaintiff OPTRONIC
23                                                       TECHNOLOGIES, INC. d/b/a Orion
                                                         Telescopes & Binoculars
24

25

26

27

28

                                             3               Case No. 5:16-cv-06370-EJD-VKD
     ORION’S OBJECTION TO DEMONSTRATIVE AND PLANNED TESTIMONY OF CELESTE SARAVIA, PH.D.
